Name: Commission Regulation (EC) No 2928/95 of 18 December 1995 amending Regulation (EC) No 1573/95 on the detailed rules for the application of Council Regulation (EEC) No 1418/76 as regards import duties on rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade;  agricultural policy
 Date Published: nan

 20. 12. 95 EN Official Journal of the European Communities No L 307/5 COMMISSION REGULATION (EC) No 2928/95 of 18 December 1995 amending Regulation (EC) No 1573/95 on the detailed rules for the application of Council Regulation (EEC) No 1418/76 as regards import duties on rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EC) No 1 530/95 (2), and in particular Article 1 2 (4) thereof, Whereas the forth paragraph of Article 4(1 ) of Commis ­ sion Regulation (EC) No 1 573/95 (3), as amended by Regulation (EC) No 1818/95 (4), provides for an adjust ­ ment in the import duty, between two days on which the duties are regularly fixed, by the difference between the intervention buying-in price valid for the month in which the duties are fixed and that of the month of import, both of these to be increased by :  80 % in the case of husked indica rice,  163 % in the case of milled indica rice,  88 % in the case of husked japonica rice,  1 67 % in the case of milled japonica rice ; Whereas application of this adjustment poses practical problems for the customs services of the Member States ; whereas with a view to simplification, this adjustment can be made by the Commission by fixing the import duties at the beginning of each month ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 4(1 ) of Regulation (EC) No 1573/95 is hereby replaced by the following : * 1 . The import duties for the products referred to in Article 3 shall be calculated every week but shall be fixed by the Commission every two weeks on a Wednesday and on the last working day of each moth, and for the period up to the first Thursday of July 1995 from 1 July of that year, in accordance with the method provided for in Article 5 and shall apply from the first working day following their fixing and the first day of the following month, respectively. However, if the calculation of the week following this fixing shows that the import duty is higher or lower by ECU 10 per tonne than the duty in force, a corres ­ ponding adjustment shall be made by the Commis ­ sion . The fixing made on the last working day of each month shall be based on the intervention price for the following month . Where the Wednesday on which import duties would be fixed is not a working day for the Commission, the duties shall be fixed on the first working day follo ­ wing that Wednesday.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 148 , 30. 6. 1995, p. 5. (3) OJ No L 150, 1 . 7. 1995, p. 53. ( «) OJ No L 175, 27. 7. 1995, p. 25.